*592ON MOTIOR POR REHEARING.
Gaines, Associate Justice.—
We are of opinion that this motionL should he overruled. All the questions presented by appellants’ brief in so far as they affect the property in controversy as to which their injunction was dissolved, we think were fully considered before, disposing of! the case in the former opinion. Such assignments as were not considered raised questions, as we thought and still think, which were eliminated by the appellees remittiturs in the lower court and in this court.
It is urged, however, in this motion that the judgment is erroneous in. so far as it dissolves the injunction as to all of lot 6 in block 26 in Abi-line, and that under the rulings in ,the former opinion the injunction should have been dissolved as to only one-half of that lot. We think appellants misconstrue the final decree of the court below. But for the remittitur which is recited in that decree it may be doubtful whether it. was intended to dissolve the injunction as to the whole or half of the lot.
The language admits of both constructions. But the recitals show that: by the remittitur the appellees asked the court to dissolve the injunction, as to one-half of lot 6. The decree being doubtful should he considered1 in the light of its recitals. So considered, we hold that the injunction! was not dissolved as to the whole of the lot in question. We deem the-expression of this opinion sufficient to settle all question as to the title of ’ that lot as fixed by the decree and to prevent any litigation in the matter: in any future proceeding.
The motion is overruled.

Motion overruled.